         Case 1:94-cr-00631-PGG Document 524 Filed 02/17/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    JOHN HOBBY JOHNSON,

                           Plaintiff,                               ORDER

              -against-                                         94 Cr. 631 (PGG)
                                                               16 Civ. 5113 (PGG)
    UNITED STATES OF AMERICA,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              On June 21, 2016, John Hobby Johnson1 filed a petition pursuant to 28 U.S.C.

§ 2255, seeking an order vacating his Section 924(c) conviction under Johnson v. United States,

135 S. Ct. 2551 (2015). (No. 16 Civ. 5113, Pet. (Dkt. No. 1); No. 94 Cr. 631, Pet. (Dkt. No.

463))2 On June 23, 2020, Hobby Johnson filed an amended petition, arguing that his Section

924(c) conviction should be vacated pursuant to United States v. Davis, 139 S. Ct. 2319 (2019).

(Dkt. No. 496) For the reasons stated below, Hobby Johnson’s petition will be denied.

                                        BACKGROUND

I.      GUILTY PLEA AND SENTENCING

              On April 1, 1996, John Hobby Johnson pled guilty to Counts One and Two of the

(S12) Information before the Honorable Allen G. Schwartz. ((S12) Information (Dkt. No. 499-




1
  Although the charging instrument, plea agreement, plea transcript, and judgment all refer to
Petitioner as “John Hobby Johnson” ((S12) Information (Dkt. No. 499-1); Plea Agreement (Dkt.
No. 499-2); Plea Tr. (Dkt. No. 499-4); Judgment (Dkt. No. 499-3)), the Pre-Sentence Report and
sentencing transcript indicate that Petitioner’s true name is “John Hobby.” (See PSR ¶ 74; Sent.
Tr. (Dkt. No. 523) at 9) This Order refers to Petitioner as “Hobby Johnson.”
2
  Unless otherwise indicated, citations are to the docket in 94 Cr. 631.
         Case 1:94-cr-00631-PGG Document 524 Filed 02/17/21 Page 2 of 9




1); Plea Agreement (Dkt. No. 499-2); Plea Tr. (Dkt. No. 499-4) at 293) Count One of the (S12)

Information charges Hobby Johnson with participating in a racketeering enterprise – the 142nd

Street and Lenox Avenue Crew – in violation of the Racketeer Influenced and Corrupt

Organizations Act (“RICO”), 18 U.S.C. § 1962(c). Count One lists two predicate acts of

racketeering: conspiracy to murder Ronald Hill, in violation of New York Penal Law Sections

105.15 and 125.25; and conspiracy to murder Robert Travis Reeves, in violation of New York

Penal Law Sections 105.15 and 125.25. ((S12) Information (Dkt. No. 499-1) at 4-5) Count Two

charges Hobby Johnson with using and carrying a firearm “during and in relation to a crime of

violence, to wit, the murder in aid of racketeering of Donald Moore, a/k/a ‘Duck,’” in violation

of 18 U.S.C. § 924(c). (Id. at 5)

               During his plea allocution, Hobby Johnson stated – with respect to Count Two –

that the leader of the gang – Charles Leon Brown – asked him to kill Moore, because Moore had

robbed a number of friends and associates of the gang. (Plea Tr. (Dkt. No. 499-4) at 25-27) On

November 9, 1989, Hobby Johnson and an associate named “Carlton” observed Moore in the

vicinity of 141st Street between Seventh and Eighth Avenues in Harlem. Hobby Johnson was

armed with a .45 caliber pistol, while Carlton was carrying an Uzi submachine gun. Hobby

Johnson and Carlton shot Moore to death. (Id. at 27-29)

               On September 18, 1996, Judge Schwartz sentenced Hobby Johnson to 240

months’ imprisonment on Count One and to 60-months’ imprisonment on Count Two, with those

terms to run consecutively. (Judgment (Dkt. No. 499-3) at 3)




3
 The page numbers referenced in this Order correspond to the page numbers designated by this
District’s Electronic Case Files (“ECF”) system.
                                                2
           Case 1:94-cr-00631-PGG Document 524 Filed 02/17/21 Page 3 of 9




II.    HOBBY JOHNSON’S HABEAS PETITION

               On June 21, 2016, Hobby Johnson filed a Section 2255 petition challenging his

Section 924(c) conviction under Johnson v. United States, 135 S. Ct. 2551 (2015). (Pet. (Dkt.

No. 463); 16 Civ. 5113, Pet. (Dkt. No. 1)). The case was reassigned to this Court on June 22,

2016. (Dkt. No. 462) In an August 2, 2016 letter, Petitioner’s counsel asked this Court to stay

Hobby Johnson’s petition in light of two cases pending in the Second Circuit that implicated

Johnson. (Dkt. No. 465) On August 19, 2016, this Court granted Petitioner’s stay request. (Dkt.

No. 466)

               On June 24, 2019, the Supreme Court issued its decision in United States v.

Davis, holding that 18 U.S.C. § 924(c)(3)(B) – in which “crime of violence” is defined – is

unconstitutionally vague. United States v. Davis, 139 S. Ct. 2319, 2336 (2019).

               On June 23, 2020, Hobby Johnson filed an amended petition challenging his

Section 924(c) conviction under Davis. (Dkt. No. 496) On June 29, 2020, the Court directed the

Government to respond to Hobby Johnson’s submissions. (Dkt. No. 497) On July 10, 2020, the

Government filed its opposition (Govt. Opp. (Dkt. No. 499)), and Petitioner filed a reply on July

21, 2020. (Pet. Reply (Dkt. No. 502))

                                          DISCUSSION

I.     LEGAL STANDARD

               28 U.S.C. § 2255 provides, in relevant part, that “[a] prisoner in custody under

sentence of a [Federal] court . . . claiming the right to be released upon the ground that the

sentence was imposed in violation of the Constitution or laws of the United States . . . or that the

sentence . . . is otherwise subject to collateral attack, may move the court which imposed the

sentence to vacate, set aside or correct the sentence.” 28 U.S.C. § 2255(a). “Relief under section



                                                  3
         Case 1:94-cr-00631-PGG Document 524 Filed 02/17/21 Page 4 of 9




2255 is available only ‘for constitutional error, lack of jurisdiction, or an error of law or fact that

constitutes a fundamental defect which inherently results in a complete miscarriage of justice.’”

Rosa v. United States, 170 F. Supp. 2d 388, 396 (S.D.N.Y. 2001) (quoting Graziano v. United

States, 83 F.3d 587, 589-90 (2d Cir. 1996)).

II.     ANALYSIS

                Hobby Johnson contends that his “[Section] 924(c) conviction is no longer valid”

in light of Davis, because the predicate offense – murder in aid of racketeering in violation of 18

U.S.C. § 1962 – can no longer be considered a “crime of violence.” (Am. Pet. (Dkt. No. 496) at

2)

                Section 924(c)(1)(A) makes it illegal, “during and in relation to any crime of

violence[,] . . . [to] use[ ] or carr[y] a firearm, or . . . in furtherance of any such crime, [to]

possess[ ] a firearm.” 18 U.S.C. § 924(c)(1)(A). Section 924(c)(3) defines a “crime of violence”

as a felony that “has as an element the use, attempted use, or threatened use of physical force

against the person or property of another” (the “elements clause”); or “that by its nature, involves

a substantial risk that physical force against the person or property of another may be used in the

course of committing the offense” (the “residual clause”). 18 U.S.C. § 924(c)(3); Davis, 139 S.

Ct. at 2324. In Davis, the Supreme Court held that the “residual clause” is unconstitutionally

vague. Davis, 139 S. Ct. at 2336. Therefore, Hobby Johnson’s Section 924(c) conviction can

only stand if the predicate offense, murder in aid of racketeering, constitutes a “crime of

violence” under the “elements clause.”

                “To determine whether an offense is a crime of violence, courts employ what has

come to be known as the ‘categorical approach.’” United States v. Hill, 890 F.3d 51, 55 (2d Cir.

2018) (citation omitted). “However, when a statute is divisible, meaning it ‘list[s] elements in



                                                     4
         Case 1:94-cr-00631-PGG Document 524 Filed 02/17/21 Page 5 of 9




the alternative, and thereby define[s] multiple crimes,’ reviewing courts apply the ‘modified

categorical approach,’ under which the court reviews a limited set of documents . . . , including

for example, the indictment, plea agreement, and plea colloquy ‘to determine, what crime, with

what elements, the defendant was convicted of.’” DeJesus v. United States, No. 11 CR 974-03

(CM), 2019 WL 6711478, at *2 (S.D.N.Y. Dec. 10, 2019) (quoting Mathis v. United States, 136

S. Ct. 2243, 2249 (2016)). “Whether a court employs the categorical or modified categorical

approach, in the Section 924(c) context, once the crime and elements are identified, the court

‘consider[s] the minimum conduct necessary for a conviction of the predicate offense . . . , and

then considers whether such conduct amounts to a crime of violence’ under the statute.” Id.

(quoting Hill, 890 F.3d at 56).

               Here, Hobby Johnson contends that, “[f]or purposes of the categorical analysis,

the predicate offense was murder in aid of racketeering, [Section] 1962, an offense that is

comprised of a single, indivisible set of elements with varying means of commission under State

law.” (Pet. Reply (Dkt. No. 502) at 6) According to Hobby Johnson, because the offense set

forth in Section 1962 is indivisible, this Court should not “consult[] the indictment or plea

colloquy to determine which specific variant formed the basis of [his] conviction.” (Id. at 5)4

               This Court concludes, however, that the issue here turns on “what the federal

statute criminalizes” – that is, the “behavior that qualifies as ‘murder’ under state law.” Boykin



4
   Because Hobby Johnson raised this argument for the first time in his reply, his argument is not
properly before the Court. See, e.g., United States v. Sampson, 898 F.3d 287, 314 (2d Cir. 2018)
(“[I]t is well-settled that we will not usually entertain an argument made for the first time in a
reply brief”); United States v. E. River Hous. Corp., 90 F. Supp. 3d 118, 162 (S.D.N.Y. 2015)
(collecting cases). The Government’s position is clear from its opposition brief, however. The
Government contends that “[m]urder in aid of racketeering remains a valid predicate offense [for
a Section 924(c) charge] because it meets the [elements] clause’s definition of ‘crime of
violence’ – it is a felony that ‘has as an element the use . . . of physical force against the person .
. . of another[.]’” (Govt. Opp. (Dkt. No. 499) at 4)
                                                   5
         Case 1:94-cr-00631-PGG Document 524 Filed 02/17/21 Page 6 of 9




v. United States, No. 16 CV 4185 (CM), 2020 WL 774293, at *6 (S.D.N.Y. Feb. 18, 2020).5

Accordingly, this Court must look to the New York murder statute, Penal Law § 125.25.

Because that statute “‘plainly criminalizes multiple acts in the alternative, thereby defining

multiple crimes, it is considered divisible,’ which makes it appropriate to use the language in the

indictment and subsequent plea colloquy in order to determine which subsection applies.”

Boykin, 2020 WL 774293, at *6 (quoting Rizzuto v. United States, No. 16-CV-3557 (ERK),

2019 WL 3219156, at *3 (E.D.N.Y. July 17, 2019)).

               Hobby Johnson’s plea colloquy makes clear that the applicable subsection is

Penal Law § 125.25(1), which addresses intentional murder. During his allocution, Hobby

Johnson stated that he was asked by the gang’s leader to kill Donald Moore, because Moore had

robbed a number of friends and associates of the gang. (Plea Tr. (Dkt. No. 499-4) at 25-27) On

November 9, 1989, Hobby Johnson and an associate found Moore in the vicinity of 141st Street

between Seventh and Eighth Avenues, and the two men shot Moore to death. (Id. at 27-29)

Hobby Johnson thus acted “[w]ith intent to cause the death of another person,” and “cause[d] the

death of such person . . . .” N.Y. Penal Law § 125.25(1).

               This Court must go on to determine the minimum conduct necessary to commit an

offense under Penal Law § 125.25(1), and whether that minimum conduct constitutes a “crime of

violence” under the “elements clause” of Section 924(c)(3)(A). Hobby Johnson contends that

because – under New York law – murder can be committed recklessly or by omission, this

offense does not satisfy the “elements clause” definition of “crime of violence” under Section

924(c)(3)(A). (Am. Pet. (Dkt. No. 496) at 4-5)



5
  Hobby Johnson cites Harbin v. Sessions, 860 F.3d 58, 64 (2d Cir. 2017) in support of his
divisibility argument, but Harbin addresses not murder but criminal sale of a controlled
substance. Accordingly, Harbin is not on point.
                                                 6
         Case 1:94-cr-00631-PGG Document 524 Filed 02/17/21 Page 7 of 9




               The Second Circuit “ha[s] not held in a precedential opinion that New York State

murder is categorically a crime of violence under § 924(c)(3)(A), although [it] ha[s] done so in

summary orders.” United States v. Herron, 762 F. App’x 25, 32 n.5 (2d Cir. 2019) (summary

order) (collecting cases); see also United States v. Sierra, 782 F. App’x 16, 20 (2d Cir. 2019)

(summary order) (upholding conviction under Section 924(c) based on predicate offenses

including, inter alia, murder in aid of racketeering, because “murder is a crime involving the use

of [physical] force”).

               Other circuits have similarly held that murder is a crime of violence under the

“elements clause.” See, e.g., United States v. Garcia, 811 F. App’x 472, 477 (10th Cir. 2020); In

re Irby, 858 F.3d 231, 238-39 (4th Cir. 2017) (holding that second-degree murder is a crime of

violence under the elements clause, because “one cannot unlawfully kill another human being

without a use of physical force capable of causing physical pain or injury to another”).

               And courts in this District have consistently held that “murder in aid of

racketeering under N.Y. Penal Law § 125.25 and 18 U.S.C. § 1959(a)(1) . . . meets the definition

of crime of violence under § 924(c)(3)(A) (the elements clause),” because “[i]t ‘has as an

element the use, attempted use or threatened use of physical force against the person or property

of another.’” Lagos v. United States, No. 10-CR-392-9 (CS), 2019 WL 6702578, at *1

(S.D.N.Y. Feb. 28, 2019); accord Boykin, 2020 WL 774293, at *8 (“Given the Supreme Court's

conclusion that the intentional causation of bodily injury necessarily involves the use of physical

force, it is impossible not to conclude that the intentional causation of death, as required by N.Y.

Penal Law § 125.25(1), necessarily involves the use of physical force.” (internal quotation marks

and citation omitted)); United States v. Erbo, No. 08 CIV. 2881 (LAP), 2020 WL 6802946, at *3

(S.D.N.Y. Nov. 19, 2020) (holding that murder in aid of racketeering is a crime of violence).



                                                 7
         Case 1:94-cr-00631-PGG Document 524 Filed 02/17/21 Page 8 of 9




               Hobby Johnson argues that Penal Law § 125.25(1) is not a “crime of violence,”

because it does not contain “the requisite use of force.” According to Petitioner, under the

statute, murder “can be committed by culpable omission.” (Pet. Reply (Dkt. No. 502) at 8) The

Second Circuit has rejected this argument, however. See Sierra, 782 F. App’x at 20 (“Lopez-

Cabrera argues that murder can be committed by omission, and therefore that the use of force is

not an element of his murder convictions. But that argument is foreclosed by our holding that

the ‘use of physical force can encompass acts undertaken to cause physical harm, even when the

harm occurs indirectly.’ United States v. Hill, 890 F.3d 51, 60 (2d Cir. 2018).”).

               Hobby Johnson argues that United States v. Scott, 954 F.3d 74 (2d Cir. 2020),

“supplant[s]” the non-precedential opinion in Sierra. (Pet. Reply (Dkt. No. 502) at 9) In Scott,

the Second Circuit held “that New York first-degree manslaughter is not a crime of violence

under the force clause . . . because it can be committed by inaction.” Scott, 954 F.3d at 87.

Because the issue here is murder under Penal Law § 125.25(1), and not manslaughter under

Penal Law § 125.20, Scott is not on point. See Boykin, 2020 WL 774293, at *7

(“[M]anslaughter . . . is not the same crime as murder.”). Courts in this District have not read

Scott as suggesting that murder in violation of Penal Law § 125.25(1) is not a “crime of

violence.” See Erbo, 2020 WL 6802946, at *3 (rejecting “[defendant’s] contention that murder

in aid of racketeering does not constitute a ‘crime of violence’” (citing Sierra, 782 F. App’x at

20; Boykin, 2020 WL 774293 at *5-6)); United States v. Rodriguez, No. 94 CR. 313 (CSH),

2020 WL 1878112, at *16 (S.D.N.Y. Apr. 15, 2020) (indicating that, post-Scott, murder remains

a valid predicate for a Section 924(c) charge). Indeed, Hobby Johnson has not cited any case

holding that murder under Penal Law § 125.25(1) does not constitute a “crime of violence.”




                                                 8
         Case 1:94-cr-00631-PGG Document 524 Filed 02/17/21 Page 9 of 9




                                          CONCLUSION

               For the reasons stated above, Hobby Johnson’s petition under 28 U.S.C. § 2255 to

vacate his Section 924(c) conviction is denied.

               A certificate of appealability may not issue unless “the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c). Where, as here,

“a district court has rejected the constitutional claims on the merits, the showing required to

satisfy § 2253(c) is straightforward: The petitioner must demonstrate that reasonable jurists

would find the district court's assessment of the constitutional claims debatable or wrong.” Slack

v. McDaniel, 529 U.S. 473, 484 (2000). Hobby Johnson can make no such showing here, and

accordingly a certificate of appealability will not issue.

               The Clerk of Court is directed to close the case (16 Civ. 5113).

Dated: New York, New York
       February 17, 2021




                                                  9
